
	

115 HR 1662 RH: To amend title 38, United States Code, to prohibit smoking in any facility of the Veterans Health Administration, and for other purposes.
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 806
		115th CONGRESS2d Session
		H. R. 1662
		[Report No. 115–1033]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2017
			Mr. Wenstrup introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		
			November 16, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend title 38, United States Code, to prohibit smoking in any facility of the Veterans Health
			 Administration, and for other purposes.
	
	
		1.Prohibition on smoking in facilities of the Veterans Health Administration
 (a)ProhibitionSection 1715 of title 38, United States Code, is amended to read as follows:  1715.Prohibition on smoking in facilities of the Veterans Health Administration (a)Prohibition (1)No person may smoke indoors in any facility of the Veterans Health Administration.
 (2)No person may smoke outdoors in any facility of the Veterans Health Administration on or after October 1, 2022.
 (b)DefinitionsIn this section: (1)The term smoke includes the smoking of cigarettes (including e-cigarettes or electronic cigarettes), cigars, pipes, and any other combustion of tobacco.
 (2)The term facility of the Veterans Health Administration means any land or building (including any medical center, nursing home, domiciliary facility, outpatient clinic, or center that provides readjustment counseling) that is—
 (A)under the jurisdiction of the Department of Veterans Affairs; (B)under the control of the Veterans Health Administration; and
 (C)not under the control of the General Services Administration.. (b)Conforming amendments (1)The table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1715 and inserting the following:
					
						
							1715. Prohibition on smoking in facilities of the Veterans Health Administration..
 (2)Section 526 of the Veterans Health Care Act of 1992 (Public Law 102–585) is repealed. (c)Effective dateThis section shall take effect 90 days after the date of the enactment of this Act.
			
	
		November 16, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
